Citation Nr: 1539776	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  07-17 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee status post arthroscopy with severe lateral instability.

2.  Entitlement to a compensable rating prior to January 7, 2009, and a rating in excess of 10 percent since January 7, 2009, for right knee status post arthroscopy with painful motion.

3.  Entitlement to an effective date prior to January 7, 2009, for the assignment of a 10 percent rating for right knee status post arthroscopy with painful motion.

4.  Entitlement to an effective date earlier than January 7, 2009 for the grant of a separate rating for right knee status post arthroscopy with severe lateral instability.

5.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

6.  Entitlement to service connection for a sleep disability.
7.  Entitlement to service connection for depression, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1981.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was most recently before the Board in September 2009 when the claims were remanded for further development.  The case is once again before the Board. 

The Veteran testified before the undersigned Veterans Law Judge in May 2009.  A copy of the hearing transcript is of record.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the case was on Remand, a January 2012 rating decision was issued by the RO granting many of the Veteran's claims, and essentially rating the Veteran with 100 percent schedular disability rating since May 31, 2005.  The January 2012 rating decision and code sheet are located in the Veteran's Virtual claims file and there is no indication on the documents that they were a "draft."   

Despite the January 2012 rating decision, the RO most recently issued a March 2015 rating decision which only lists the Veteran's right knee status post arthroscopy with severe lateral instability and right knee status post arthroscopy with painful motion on the code sheet.  It is noted that the Veteran is only rated with a 40 percent schedular disability rating. 

Further confusing matters is a September 2014 letter from the Department of Veteran's Affairs Regional Office and Insurance Center referencing the January 2012 rating decision.

It is unclear at this time which disabilities the Veteran is service-connected for and at what disability rating he is assigned.  

Based on the facts as they are outlined above, the Board cannot determine whether the January 2012 rating decision was promulgated in accordance with VA regulations and consistent with RO procedure set forth in VA's Adjudication Procedures Manual and Manual Rewrite.  If the January 2012 rating decision was in fact issued, many of the claims listed on the title page above are now moot.  If this was a mistake, it must be made clear. 
 
As recently stated by United States Court of Appeals for Veterans Claims (Court), 'for an RO decision to be effective, the RO must provide notice in accordance with section 5104(a).'  Sellers v. Shinseki, 25 Vet. App. 265, 274 (2012) ('A decision of a duly constituted rating agency ... shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. 5104.') (quoting 38 C.F.R. § 3.104(a)).  Such notice must, among other things, be 'provide[d] to the claimant and the claimant's representative and include an explanation of the procedure for obtaining review of the decision.'  Id. (citing 38 U.S.C.A. § 5104(a)).
 
The Board acknowledges that the Veteran received the January 2012 rating decision.  He has submitted numerous statements questioning why he has not been compensated based on the results of the January 2012 rating decision.  Nevertheless, the RO has notified the Veteran on several occasions that the January 2012 rating decision was "draft" in nature, although as the Board notes above this is not clearly indicated on the January 2012 rating decision located in the Veteran's Virtual file.  

It is unclear to the Board the process by which the Veteran obtained a copy of the January 2012 rating decision; whether it was a tentative or draft decision (it was not signed); and whether it was an 'authentic' decision.  Thus, a remand is therefore required to determine whether the January 2012 rating decision was promulgated in accordance with VA regulations and the Adjudication Manual and Manual Rewrite.  Further, it must be determined how notice of the decision was sent to the Veteran. 

The RO in St. Petersburg is asked to perform a detailed investigation. 

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran and his representative that they may submit a statement addressing the circumstances of how they were advised by the RO of the January 2012 determination, to include whether the Veteran was advised of his appellate rights.

2.  Prepare a memorandum as to the promulgation of the January 2012 rating decision, to include contacting the St. Petersburg, Florida RO to determine whether and how notice of that decision was disseminated. In the memorandum, the RO/AMC must:

(a)  Discuss whether the January 2012 rating decision was a tentative or draft decision. In doing so, address the impact of the fact that the January 2012 rating decision was not signed by any RO official.  Also address the fact that nowhere on the decision is it noted that it is a "draft."  Also explain why the September 2014 letter from the Department of Veterans Affairs Regional Office and Insurance Center references the January 2012 rating decision.  Was there an error?

(b)   Discuss the circumstances under which the Veteran and/or his representative were notified of the January 2012, determination, to include whether the Veteran and/or his representative received appellate rights.

If necessitated to address this case, the case should be returned to the RO in St. Petersburg. 
	
3.  Thereafter, readjudicate any issues remaining on appeal. If any claim is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




